Citation Nr: 1112006	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-22 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to an increased rating for a hiatal hernia with gastroesophageal reflux disease (GERD), currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for a left knee disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 and February 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The record raises a claim for a total rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In November 2002, the RO denied the Veteran's claim of service connection for a low back disability, the claimant was notified of this denial and given his appellate rights, and he did not appeal; the November 2002 determination is the most recent final denial of the Veteran's claim for benefits for a low back disability. 

2.  Evidence received since the November 2002 RO decision is cumulative of that previously of record.

3.  The preponderance of the competent and credible evidence of record shows that the Veteran's hiatal hernia with GERD is manifested by adverse symptomatology that more nearly approximates pain, vomiting, material weight loss and hematemesis or melena with moderate anemia than it does persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, at all times during the pendency of the appeal.

4.  The preponderance of the competent and credible evidence of record is against finding that the Veteran's left knee disorder is manifested by flexion limited to 45 degrees and/or extension limited to 10 degrees even taking into account his complaints of pain or by slight instability at any time during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted sufficient to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159, 3.303, 3.307, 3.309 (2010).

2.  The Veteran has met the criteria for a 60 percent rating for his hiatal hernia with GERD at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2010).

3.  The Veteran did not meet the criteria for a rating greater than 10 percent for his left knee disorder at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

First, under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

As to applications to reopen, the United States Court of Appeals for Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006), held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  Specifically, VA must notify a claimant of the evidence and information that is necessary to reopen the claim as well as notified of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit in light of the specific bases for the prior denial of the claim.

Initially, the Board finds that as to all the issues on appeal there is no issue as to providing an appropriate application form or veteran status.  

As to the application to reopen, the Board finds that letters dated in June 2005 and December 2007 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) and notice of the reason for the prior denial of the claim as required by the Court in Kent, supra.  While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the September 2005 rating decision, the Board finds that providing him with this notice in the above letters followed by a readjudication of the claim in the April 2009 statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

As to the rating claims, the Board finds that a letter dated in June 2005, prior to the September 2005 rating decision, along with the letter dated in December 2007, prior to the February 2008 rating decision, as well as the letter dated in September 2008 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Even if the Veteran was not provided adequate VCAA notice prior to the adjudication of his claims, providing him such notice in the above letters followed by a readjudication of the claims in the April 2009 statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Mayfield, supra.  

As to all of the issues on appeal, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decisions and statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including all of the Veteran's records from the Indianapolis VA Medical Center.  

As to the rating claims, the Board finds that the Veteran was provided with VA examinations that are adequate to adjudicate the claims because the examiners, after a review of the record on appeal and an examination of the claimant, provided opinions as to the severity of his disabilities that allows the Board to rate them under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As to the claim to reopen, VA's statutory duty to assist a claimant in the development of a previously finally denied claim by providing his with a VA examination does not attach until the claim has been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, the appellant has not submitted new and material evidence here and therefore a new VA examination with medical opinion was not required with respect to the low back claim.  In any event, a VA examination was provided in October 2008 which provided an opinion as to the origins of his low back disability.  The adequacy of this examination is a moot point as the claim, as will be discussed, is not being reopened.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim to Reopen

The Veteran and his representative contend that the claimant's low back disability due to multiple injuries he sustained as a mechanic for over twenty years while on active duty.  It is also requested that the Veteran be afforded the benefit of the doubt. 

The law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to give consideration to all of the evidence received since the November 2002 RO decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002) 38 C.F.R. § 3.303 (2010); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Moreover, regulations also provide that arthritis will be presumed to have been incurred in-service if it manifests its self to a compensable degree within one year of the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that the November 2002 RO decision denied the claim for service connection because the record was negative for evidence that the Veteran's post-service low back disabilities were caused by his military service, including his documented in-service low back problems, or evidence establishing that arthritis of the lumbosacral spine manifested itself to a compensable degree in the first post service year. 

The Board notes that since the November 2002 RO decision denied the Veteran's claim for service connection, VA has received service treatment records, medical records, as well as written statements in support of the claim from the claimant and his representative.  

As to the service treatment records, they are duplicative of evidence that was found in the record at the time of the November 2002 RO decision.  Therefore, they are not new evidence.  38 C.F.R. § 3.156(a).

As to the medical evidence, they show the Veteran's continued post-service complaints and/or treatment for low back disabilities variously diagnosed.  However, the records do not show in-service treatment for a low back disability, demonstrate continuity of symptomatology for any of the post-service low back disabilities, show that arthritis of the lumbosacral spine manifested itself to a compensable degree in the first post service year, or include a medical opinion linking any of the post-service low back disabilities to the Veteran military service including his documented problems while on active duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, the October 2008 VA examiner, after a review of the record on appeal and an examination of the Veteran, opined that his current low back disabilities were not due to his military service including his documented in-service low back problems. 

Therefore, the Board finds that this additional evidence does not relate to an unestablished fact necessary to substantiate the claim because it does not show that any of the Veteran's current low back disabilities are due to his military service.  For this reason, this evidence is not new and material as it is cumulative of evidence previously considered.  38 C.F.R. § 3.156(a).

As to the written statements from the Veteran and his representative, these statements amount to nothing more than their continued claims that the claimant has a low back disability due to injuries he sustained as a mechanic for over twenty years while on active duty.  These claims were, in substance, before VA when the RO first denied the claim for service connection in November 2002.  Then, as now, lay persons not trained in the field of medicine, to include the Veteran and his representative are not competent to offer an opinion regarding such medical questions as to whether the claimant has a disability due to military service because such an opinion requires medical training which they do not have.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Therefore, the newly received evidence tends to prove nothing that was not already previously shown.  That the Veteran and his representative continue to claim that the appellant has a low back disability due to injuries he sustained while on active duty for over twenty years as a mechanic is not new evidence within the context of 38 C.F.R. § 3.156(a).  

Without new and material evidence the claim may not be reopened.  Therefore, the benefit sought on appeal is denied.  Because the claimant has not fulfilled the threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit of the doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


The Rating Claims

The Veteran contends that his hiatal hernia with GERD and left knee disorder are more severe than rated.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Hiatal Hernia with GERD Disorder

Most recently, the February 2008 rating decision granted the Veteran a 30 percent rating for a hiatal hernia with GERD under 38 C.F.R. § 4.114, Diagnostic Code 7346 (hiatal hernia).  

In this regard, Diagnostic Code 7346 provides a compensable, 10 percent rating, for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114.  A 30 percent rating is warranted for a hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for a hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 

With the above criteria in mind, the Board notes that VA treatment records dated from 1998 to 2005 periodically document the Veteran's complaints and treatment for reflux problems.  These records also document the Veteran weight remaining stable in the 230's.

When examined by VA in January 2008, the Veteran complained of persistent heartburn.  Moreover, while the Veteran takes Tums and Prilosec (20 mg daily) to treat his adverse symptomatology, he also reported that he has at least one episode a month with reflux that wakes him up at night despite sleeping with his head elevated.  

The examiner thereafter opined that the claims file shows the Veteran's treatment for dyspepsia, gastritis, and hematemesis due to his hiatal hernia.  It was next opined that the Veteran had problems with nausea on at least a weekly bases, esophageal distress, arm and shoulder pain, daily heartburn or pyrosis, daily regurgitation, and moderate hematemesis or melena with the last episode in December 2007, but no anemia.  His upper GI study showed a large volume of gastroesophageal reflux to the thoracic inlet and a hiatal hernia.  However, the Veteran denied vomiting and dysphagia, weighed 238 pounds, and showed no signs of significant weight loss or malnutrition.  

The VA examiner's opinions as to the severity of the Veteran's hiatal hernia with GERD are not contradicted by any other medical opinion of record.  See Colvin, supra.  Therefore, the Board concludes that, while the record on appeal does not document the Veteran having problems with material weight loss or anemia, it nonetheless document problems with pain, vomiting, and hematemesis or melena.  It also documents problems with nausea on at least a weekly bases, esophageal distress, arm and shoulder pain, daily heartburn or pyrosis, and daily regurgitation.  Moreover, given the statements in support of claim filed by the Veteran and his representative regarding the claimant having problems with vomiting and because vomiting is observable by a lay person, the Board also finds that the record contains competent and credible evidence of vomiting despite what was reported by the January 2008 VA examiner.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra; Espiritu, supra.  The severity of the Veteran's adverse symptomatology is also reflected by the fact that his upper GI study showed a large volume of gastroesophageal reflux to the thoracic inlet and the January 2008 VA dental examiner opined that his reflux was so severe that it was causing dental erosion.

Given the above adverse symptomatology, the Board finds that with giving the Veteran the benefit of doubt in this appeal that his adverse symptomatology more nearly approximates the criteria for a 60 percent rating for his hiatal hernia with GERD than it does the criteria for a 30 percent rating under Diagnostic Code 7346.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.114; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, an increased, 60 percent, rating for hiatal hernia with GERD is warranted.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.  This is true at all time during the appeal and therefore the Board need not consider staged ratings.  See Hart, supra.

The Left Knee Disorder

Historically, the October 1998 rating decision granted service connection for a left knee disorder and awarded a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5257.  Thereafter, while the RO confirmed and continued the 10 percent rating for the Veteran's left knee disorder in November 2002, September 2005, and February 2008 rating decisions, it did so under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5260.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling.  And, severe recurrent subluxation or lateral instability warrants a 30 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees a 30 percent rating is in order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees a 40 percent rating is in order.   

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.  

In this regard, VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both limitation of motion due to arthritis and instability, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  The basis for this opinion was that the applicable rating criteria, "suggest that those Codes apply either to different disabilities or to different manifestations of the same disability..."  VAOPGCPREC 23-97. 

VA General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.

As to an increased rating under Diagnostic Codes 5260 and/or 5261, at the September 2005 VA examination, while the Veteran complained of left knee pain, weakness, stiffness, and swelling, on examination the range of motion of the knee was 0 to 140 degrees with repetitive use with no effusion, joint line tenderness, or pain.  (Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2010)).  

Subsequently, at the December 2007 VA examination, while the Veteran complained of left knee pain, swelling, fatigability, and weakness with flare-ups every couple of months that prevented almost all walking for several days, on examination flexion was 0 to 140 degrees and extension was 0 to 180 degrees, with pain and tenderness but no weakness or guarding.

VA treatment records document the Veteran's periodic complaints and treatment for left knee pain.  However, the Board also notes that nothing in these records show limitation of flexion or extension worse than what was reported at the above VA examinations.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

As to an increased rating under Diagnostic Codes 5260, even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, the Board does not find that the Veteran's functional losses equate to the criteria required for a 20 percent rating under Diagnostic Code 5260 because flexion of the knee is not limited to 30 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  See Hart, supra.  

As to an increased rating under Diagnostic Codes 5261, even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, the Board does not find that the Veteran's functional losses equate to the criteria required for a 20 percent rating under Diagnostic Code 5261 because extension of the knee is not limited to 15 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  See Hart, supra. 

As to separate compensable ratings under Diagnostic Code 5260 and Diagnostic Code 5261, the Board also finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, that the Veteran's functional losses do not equate to the criteria required for separate compensable ratings because flexion of the knee is not limited to at least 45 degrees and extension of the knee is not limited to at least 10 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a; VAOPGCPREC 9-2004.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  See Hart, supra. 

As to a separate rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257, while the Veteran complained to the September 2005 VA examiner of left knee instability, on examination the knee had normal ligamentous stability with positive Lachman's and anterior drawer and negative McMurray's and posterior drawer.  Similarly, at the December 2007 VA examination, while the Veteran complained of left knee instability and giving way as well as reported that he uses a brace, he also denied having dislocation or recurrent subluxation and on examination there was no abnormal movement and negative Valgus stress test, Varus stress test, and McMurray's test despite a complete anterior cruciate ligament tear.  These opinions are not contradicted by any other medical opinion of record.  See Colvin, supra.  

Therefore, because there is no evidence in the record that suggests "slight" subluxation or instability in the left knee, a separate compensable rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  See Hart, supra.

In reaching the above conclusions, the Board has also not overlooked the Veteran's and his representative's written statements to the RO and the claimant's statements to his examiners.  In this regard, while the Veteran is credible to report on what he sees and feels and others are credible to report on what they can see, neither is competent to report that a service connected disability meets the criteria for an increased rating because such an opinion requires medical expertise which they have not been shown to have.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra; Espiritu, supra.  Moreover, the Board finds more competent and credible the opinions by the experts at the VA examinations regarding the severity of his disability than these lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz, supra; Gilbert, supra.  

Conclusion

Based on the Veteran's and his representative's written statements to the RO and the claimant's statements to his examiners, the Board considered the application of 38 C.F.R. § 3.321(b)(1) (2010).  Although the Veteran reported that his disabilities interfered with employment and the December 2007 VA examiner opined that his left knee disorder affects his mobility, occupation as a mechanic, and his recreation, the evidence does not reflect that either his left knee disorder or hiatal hernia with GERD, acting alone, causes marked interference with employment (i.e., beyond that already contemplated in the assigned evaluation) or requires frequent periods of hospitalization such that the application of the regular schedular standards is rendered impracticable.  It is clear that the rating criteria adequately compensates the Veteran for his impairment. Therefore, the Board concludes the criteria for submission for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

The application to reopen a claim of entitlement to service connection for a low back disability is denied.

An increased 60 percent rating for a hiatal hernia with GERD is granted, subject to the laws and regulations governing monetary benefits, at all times during the pendency of the appeal.

An increased rating for a left knee disorder, currently evaluated as 10 percent disabling, is denied at all times during the pendency of the appeal.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


